                   Case 16-81674                 Doc 50              Filed 09/25/19 Entered 09/25/19 11:18:36           Desc Main
                                                                       Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Greggory Bren Allison
                           First Name                       Middle Name              Last Name

 Debtor 2                  Ashley Dawn Allison
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF ILLINOIS

 Case number            16-81674
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital Resorts Group                                Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Capital Resorts Group                             Reaffirmation Agreement.
    property              Timeshare                                         Retain the property and [explain]:
    securing debt:



    Creditor's         CEFCU                                                Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2011 GMC Terrain                                         Reaffirmation Agreement.
    property       Location: 520 N. 13th Avenue,                            Retain the property and [explain]:
    securing debt: Canton IL 61520



    Creditor's         Central Illinois Loans                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2005 Mercury Mariner 202000                       Reaffirmation Agreement.
                          miles


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 16-81674                     Doc 50              Filed 09/25/19 Entered 09/25/19 11:18:36                          Desc Main
                                                                       Document     Page 2 of 3

 Debtor 1      Greggory Bren Allison
 Debtor 2      Ashley Dawn Allison                                                                    Case number (if known)    16-81674

     property           Location: 520 N. 13th Avenue,                       Retain the property and [explain]:
     securing debt:     Canton IL 61520

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Rent-A-Center                                                                                       No

                                                                                                                                  Yes

 Description of leased        Reject the lease on the Washing Machine, Dryer, and Living Room
 Property:                    Furniture as the Debtors no longer have the furniture and appliances.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Greggory Bren Allison                                                    X /s/ Ashley Dawn Allison
       Greggory Bren Allison                                                            Ashley Dawn Allison
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        September 25, 2019                                               Date     September 25, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Case 16-81674       Doc 50     Filed 09/25/19 Entered 09/25/19 11:18:36            Desc Main
                                  Document     Page 3 of 3


                                    PROOF OF SERVICE

       The undersigned hereby certifies that a copy of the above document was sent via
Electronic Mail to the following on the 25th day of September, 2019:

       United States Trustee, 401 Main Street, Suite 1100, Peoria, Illinois 61602

       Charles E. Covey, 416 Main Street, Suite 700, Commerce Bank Building, Peoria, Illinois
       61602-1180

       The undersigned hereby certifies that a copy of the above document was sent via First
Class Mail, postage prepaid, to the following on the 25th day of September, 2019:

       Capital Resorts Group, 150 2nd Avenue North, Suite 450, Morgan Stanley Tower, Saint
       Petersburg, Florida 33701

       CEFCU, P. O. Box 1715, Peoria, Illinois 61656-1715

       Central Illinois Loans, 435 S. 5th Avenue, Canton, Illinois 61520

       Rent-A-Center, 230 N. Main Street, Canton, Illinois 61520-1824


                                            /s/ Jessica A. Ekena
                                            Jessica A. Ekena, Legal Assistant




SPENCER LEE DANIELS, ESQ.
Attorney at Law
411 Hamilton Boulevard, Suite 1708
Peoria, Illinois 61602
Telephone: (309) 673-1400
